Exhibit 3.75 NOTICE OF CHANGE OF REGISTERED OFFICE OR REGISTERED AGENT (ALL CORPORATIONS) State Form 26278 (R5/[ILLEGIBLE]) SUE ANNE GILROY SECRETARY OF STATE CORPORATION DIVISION 302 W. Washington St., Rm. [ILLEGIBLE] Indianapolis, IN 46204 Telephone: (317)232-6576 INSTRUCTIONS: Use 8 1/2” × 11” white paper for Inserts. Indiana Code 23-1-24-2 (for profit corporation) Present original and two (2) copies to address in upper right corner of this form. Indiana Code 23-17-6-2 (non-profit corporation) Please TYPE or PRINT. NO FILING FEE Name of corporation Date of Incorporation [Company] Current registered office address (number and street, city, state, ZIP code) 251 E. Ohio Street Ste. 500 Indianapolis, IN 46204 New registered office address (number and street, city, state, ZIP code) 36S. Pennsylvania Street, Suite 700, Indianapolis, Indiana 46204 Current registered agent (type or print name) Corporation Service Company New registered agent (type or print name) C T Corporation System RECEIVED INDIANA SECRETARY [ILLEGIBLE] STATEMENTS BY REGISTERED AGENT OR CORPORATION This statement is a representation that the new registered agent has consented to the appointment asregistered agent, or statement attached signed by registered agent giving consent to act as the new registered agent. After the change or changes are made, the street address of this corporation’s registered agent and the address of its registered office will be Identical. The registered agent filing this statement of change of the registered agent’s business street address has notified the represented corporation in writing of the change, and the notification was manually signed or signed in facsimile. IN WITNESS WHEREOF, the undersigned executes this notice and verifies, subject to the penalties of perjury, that the statements contained herein are true, this day of,. Signature Title /s/ Michael E. Jones Michael E. Jones, Vice President State of Indiana Office of the Secretary of State CERTIFICATE OF INCORPORATION of [Company] I, SUE ANNE GILROY, Secretary of State of Indiana, hereby certify that Articles of Incorporation of the above For-Profit Domestic Corporation have been presented to me at my office, accompanied by the fees prescribed by law and that the documentation presented conforms to law as prescribed by the provisions of the Indiana Business Corporation Law. NOW, THEREFORE, with this document I certify that said transaction will become effective . In Witness Whereof, I have caused to be affixed my signature and the seal of the State of Indiana, at the City of Indianapolis,. /s/ Sue Anne Gilroy SUE ANNE GILROY, SECRETARY OF STATE ARTICLES OF INCORPORATION StateForm 415[ILLEGIBLE] (R10/[ILLEGIBLE]) Approved by State Board of Accounts 1996 APPROVED AND FILED IND. SECRETARY OF STATE INSTRUCTIONS: Use [ILLEGIBLE] white paper for inserts Present original and two (2) copies to address in upper right corner of this form. Please TYPE or PRINT. Upon completion of filing, the Secretary of State will issue a receipt. Indiana Code 23-1-21-2 FILINGFEE $90.00 ARTICLES OF INCORPORATION The undersigned, [ILLEGIBLE] to form a corporation (hereinafter referred to as “Corporation”) pursuant to the provisions of: x Indiana Business Corporation Law o lndiana Professional Corporation Act 1983, Indiana Code 23-1, 6-1-1, et seq. (Professional corporations must include Certificate of Registration.) As amended, executes the following Articles of Incorporation; ARTICLE I - NAME AND PRINCIPAL OFFICE Name of Corporation (the name must include the word “Corporation”, “Incorporated”, “Limited”, “Company” or an abbreviation thereof.) [Company] Principal officer: The address of the principal office of the corporation is: 900 Victors Way, Suite 350 Post office address City State ZIP Code 900 Victors Way, Suite 350 Ann Arbor MI ARTICLE II - REGISTERED OFFICE AND AGENT Registered Agent: The name and street address of the Corporation’s Registered Agent and Registered Office for service of process are: Name of Registered Agent Corporation Service Company Address of Registered Office (street or building) City ZIP Code 251 East Ohio Street, Suite 500 Indianapolis Indiana ARTICLE III - AUTHORIZED SHARES Number of shares the Corporation is authorized to issue: If there is more than one class of shares, with rights and preferences, list such information as “Exhibit A.” ARTICLE IV INCORPORATORS [ILLEGIBLE] NAME NUMBER AND STREET OR BUILDING CITY STATE ZIP CODE Stuart D. Logan 39755 Woodward Bloomfield Hills MI In Witness Whereof , the undersigned being all the incorporators of said Corporation execute these Articles of Incorporation and verify, subject to penalties of perjury, that the statements contained herein are true, this day of, . Signature /s/ Stuart D. Logan Printed name [ILLEGIBLE] Stuart D. Logan SUE ANNE GILROY Signature Printed name Signature Printed name This instruments was prepared by: (name) Stuart D. Logan, Esq. Address (number, street, city and state) zip code 39755 Woodward Avenue, Bloomfield Hills, Michigan
